Patent License Agreement
License Owner: Junning Ma
 
Address：Unit O-R, Fortune Plaza, Shennan Road Futian District, Shenzhen
Guangdong Province, China, 518000
 

Licensee: Shenzhen ORB-Fortune New-Material Co., Ltd.
Address: Unit O-R, Fortune Plaza, Shennan Road Futian District, Shenzhen
Guangdong Province, China, 518000
Legal Representative: Junning Ma


Whereas:
1.
Junning Ma, the license owner, owns the patent of “A polyurethane adhesive /
sealant composition and its preparation method” (Patent No. ZL98119666.7, Filing
Date: September 21, 1998, Authorized Date: November 21, 2001, and Statutory
Patent Expiration Date: November 21, 2021); and owns the implementation of the
technology involved in patent and technology secrets.

2.
Shenzhen ORB-Fortune New-Material Co., Ltd, the licensee, running its business
in the field of chemical materials, understands the patented technology, and
wants a permission to implement the patented technology (including secret and
process of the technology).

3.
License Owner agrees to grant a license of patent for Licensee.



This Agreement is signed and abided on a mutuality voluntary and friendly
negotiation based on and between the following License Owner and Licensee:


1.
Terms and Phrases

1.1
Patent—Authorized by the State Intellectual Property Office of the PRC, the
patent refers to this agreement that the License Owner permits the Licensee to
implement. (Patent No. 98119666.7, Name of invention: A polyurethane adhesive /
sealant composition and its preparation method)

1.2
Technology Secret (Know-How) –Means that the technology of the Patent that
hasn’t entered to the public and is required to implement this agreement and
contributed in the industrialized production to the best use of technology.

1.3
Technical Document—Refers to all application and implementation of the Patent
documents and related technical secrets and design drawings, process drawings,
process recipes, and tooling, equipments and other technical information of
manufacturing the contract products.

1.4
Contract Product—Means that the Licensee manufactures the product using the
technology provided by license.

1.5
Technical Services—Means that the License Owner provides service to Licensee for
implement the Patent technology mentioned by this agreement, including teaching
techniques and training staff

1.6
Sales Revenue—Refers to sales revenue from selling Contract Products by Licensee

1.7
Net Sales Revenue—Resulting from Sales Revenue minus package fee, transportation
fee, tax, advertisement fee and business discounts

 
 
 

--------------------------------------------------------------------------------

 
 
1.8
Net Profit—Refers to total sales revenue minus cost and tax.

1.9
Technology Improvement—Means that the License Owner permits the licensee to
implement the technology based on improved technology

1.10
General Licensing—Means that while the License Owner permits the licensee to
implement the patented technology in the terms, region and technical fields,
License Owner reserves the right to implement the patented technology, and can
continue to grant the license to any entity or individual besides the Licensee
to implement the patented technology

1.11
Non-Exclusive Licensing—Means that while the License Owner permits the licensee
to implement the patented technology in the terms, region and technical fields,
License Owner reserves the right to implement the patented technology, but can
not grant the license to any entity or individual to implement the patented
technology except for the Licensee.

1.12
Exclusive Licensing—Means that while the License Owner permits the licensee to
implement the patented technology in the terms, region and technical fields, the
License Owner and any other entity or individual are prohibited to implement the
patented technology

1.13
Sublicense—Means Licensee can only grant the patent license to a third party
with the permission of the License Owner.

 
2.
The method and scope of the patent license

The method of the patent license is Exclusive Licensing; within the laws and
regulations, Licensee enjoys all the rights of the patent-related.


3.
The technical content of the Patent

License Owner provides Licensee all document and information about the Patent
whose patent number is ZL98119666.7, named “A polyurethane adhesive / sealant
composition and its preparation method”, and also provides process documents of
implementation the patented technology, equipment list (or equipment) of
manufacturing the Contract Products, and technology secret of implementation the
patented technology


4.
The delivery of technical information

License Owner delivers all the information mentioned in Article 3 to Licensee on
the date of signing this agreement


5.
Price and Payment Method

5.1
During the validity period, the License Owner grants a free exclusive license to
the Licensee for using the Patent

5.2
License Owner is entitled to reimburse the cost of maintaining the patent by
Licensee



6.
Verification and Acceptance

6.1
Under the guidance of the License Owner, Licensee manufactures the Contract
Product which are required to meet technical performance and quality indicators
provided by License Owner, and also to meet national standard

6.2
Acceptance is organized by Licensee. License Owner participates in the
Acceptance and provides positive supports. The cost of Acceptance is borne by
the Licensee

6.3
If Acceptance is unqualified caused by technical defects, License Owner is
responsible for measures of eliminating defects. If the second Acceptance is
still unqualified and License Owner can’t eliminate defects, Licensee has the
right to terminate the contract

 
 
 

--------------------------------------------------------------------------------

 
 
6.4
If Acceptance is unqualified caused by Licensee, License Owner shall assist the
Licensee to carry out remedies. If the second Acceptance is still unqualified
and Licensee is unable to implement the technology contract, License Owner has
the right to terminate the contract.



7.
Confidentiality of technology secret

7.1
All technical information under this agreement shall be not disclosed to a third
party by Licensee no matter when in the agreement’s validity period or after the
expiry of the agreement.

7.2
Licensee shall ensure that its employees who will be using the patent technology
comply with the article 7.1

7.3
All the technical information under this agreement shall be kept strictly
confidential by Licensee

7.4
Licensee shall not copy confidential information of the technology without
permission. The Licensee shall return all the confidential information of the
technology to License Owner after the contract is finished, terminated or
changed.



8.
Technical Service and Training

8.1
The License Owner begins to teach the technology of the contract to the Licensee
from the date that the contract is signed, and answers the Licensee’s questions
about how to use the contract technology.

8.2
The License Owner shall send a specialist to the Licensee’s factory to give
technological assistance and also provide training to the Licensee’s staff, who
need to satisfy the License owner’s reasonable request.

8.3
The Licensee can send staff to the License Owner’s place to receive training and
technological guidance.

8.4
Technological service and training quality are subject to how much technology
the training staff has mastered.

8.5
The Licensee shall bear all the expense like traveling and boarding expense in
the period of technological service and training.



9.
Technical Improvement and Sharing

9.1
During the validity of the contract, if either of the two parties effects
improvement on or development of the contract technology, the said party shall
inform the other party in time.

9.2
The License Owner reserves the right to apply for patent for the improved
technology, provided that the Licensee has done substantive improvement on of
development of the said patent, but the Licensee can use the patent for free.

9.3
If any small improvement is made, the two parties are free of charge to use the
said improvement.

9.4
During the period of application for improved patent, the other party is obliged
to keep the improved technology confidential, and is not allow to release or
transfer the improved technology to a third party without permission.

 
 
 

--------------------------------------------------------------------------------

 
 
10.
Breach of the Agreement and Claims

If either of the parties breached the contract, the other party would reserve
the right to terminate the contract provided the former party has been given
written warning but still hasn’t stop breached behavior.


11.
Dealing with Infringements

11.1
During the validity of the contract, the License Owner shall be responsible for
solving the matter if the Licensee is of accusation of infringing the
technology.

11.2
The either of the two parties shall inform the other party if the patent is
infringed by a third party. The License Owner is responsible for negotiation
with the said third party, or appeal to patent management organization, or sue
it to People’s Court of Law. The Licensee shall give assistance.



12.
Response method when Patent is revoked or declared invalid

If the Patent is revoked or declared invalid in the validity of the contract,
the contract will be terminated immediately


13.
Force Majeure

13.1
If either of the contracting parties is prevented from executing the Agreement
by Force Majeure events such as war, serious flood, fire, typhoon and
earthquake, or other events agreed upon between both parties, the both parties
shall take appropriate measures to mitigate the loss and inform the other party
with the shortest possible time of the occurrence of the Force Majeure event

13.2
If the Force Majeure event(s) last(s) within 6 months, the term for the
execution of the Agreement may be extended accordingly.

13.3
If the Force Majeure event(s) last(s) over 6 months, the Agreement will be
terminated immediately



14.
Taxes and Duties

The taxes and duties involving in this Agreement shall be borne by the Licensee


15.
Arbitration

15.1
All disputes arisen from execution of the contract shall be settled through
friendly consultation between the two parties according to the articles of this
agreement.

15.2
In case no settlement can be reached through consultations, the disputes shall
be submitted to the People’s Court.



16.
Effectiveness, Change and Termination of the Agreement

16.1
The contract is effective as soon as it is signed and stamped by the License
Owner and Licensee, and is valid from the effective date to November 21, 2021.

16.2
If the Licensee doesn’t implement the patented technology without justifiable
reasons, this Agreement will become General Licensing automatically after two
years from the effective date.

16.3
If this contract is not implemented caused by the Licensee, this agreement is
terminated or changed on the condition that both parties agree.

 
 
 

--------------------------------------------------------------------------------

 
 
17.
Others

Both parties shall negotiate or supplement the agreement for the matters not
covered in this contract.


/s/ Junning Ma
 

License Owner: Junning Ma


/s/ Guangning Xu
 

Licensee: Shenzhen ORB-Fortune New-Material Co., Ltd. (official stamp)
Representative : Guangning Xu
 

Date: January 15, 2010
 

 
 

--------------------------------------------------------------------------------

 